Citation Nr: 0739084	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  03-27 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for surgical 
removal of the left testicle.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and C.J.K., observer


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel

INTRODUCTION

The veteran had active service from October 1956 until 
October 1958; from January 1962 until June 1969; and from 
August 1969 until February 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board first considered this appeal in July 2005 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

A review of the record discloses the veteran raised claims 
for entitlement to an increased evaluation for hearing loss, 
entitlement to an increased evaluation for asthma and 
entitlement to service connection for the right testicle, 
including as secondary to the service-connected surgical 
removal of the left testicle.  These claims have not been 
adjudicated and are REFERRED to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran's left testicle is absent.

2.  The right testicle is present with some atrophy and 
decreased functioning, but is not non-functional. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for surgical 
removal of the left testicle have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.350, 4.1-4.14, 4.115b, Diagnostic Code 7524 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran is challenging the initial evaluation assigned 
following the grant of service connection.  Letters dated in 
October 2000 and July 2001 addressed the elements required to 
substantiate a service connection claim.  However, no notice 
concerning the elements for an increased rating or explaining 
how disability evaluations and effective dates are assigned 
was provided prior to the initial rating decision.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

Furthermore, the VCAA duty to notify was satisfied subsequent 
to the initial AOJ decision by way of a letter sent to the 
appellant on August 2005 that fully addressed all four notice 
elements concerning an increased evaluation claim.  The 
August 2005 letter informed the veteran of what evidence was 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
veteran because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in October 2005 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and VA outpatient treatment records.  The 
veteran submitted private outpatient treatment records in 
support of his claim.  Additionally, the veteran was afforded 
VA medical examinations in May 2001 and August 2005.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The RO granted service connection for surgical removal of the 
left testicle in an August 2001 rating decision.  At that 
time, a noncompensable evaluation was assigned pursuant to 
38 C.F.R. § 4.115b, Diagnostic Code 7524.  The veteran 
contends the current rating evaluation does not accurately 
reflect the severity of his disability.  Specifically, he 
argues his right testicle is essentially nonfunctional and as 
such he should receive a 30 percent evaluation.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

When, as here, a veteran's disability rating claim has been 
in continuous appellate status since the original assignment 
of service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  If 
warranted by the evidence, separate ratings may be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, as noted above, the veteran is 
appealing the initial assignment of a disability rating, and 
as such, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

The veteran's service-connected disability has been rated 
under Diagnostic Code 7524 for removal of testis. 38 C.F.R. § 
4.115b.  This Diagnostic Code provides for a noncompensable 
rating for removal of one testis, and a 30 percent rating for 
removal of both testes.  A Note to Diagnostic Code 7524 
provides that, in cases of the removal of one testis as the 
result of a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence or nonfunctioning of the other testis unrelated to 
service, a rating of 30 percent will be assigned for the 
service-connected testicular loss. 38 C.F.R. § 4.115b 
(Diagnostic Code 7524).

The veteran submitted a February 1997 laboratory report in 
support of his claim. This report indicated the reference 
value for male testosterone was 300-1000 nanograms/deciliter 
(ng/dl).  The veteran's testosterone was recorded as 154 
ng/dl.  A December 1999 private progress note indicated the 
veteran received testosterone replacement shots.  A September 
2000 letter from a private physician reported the veteran had 
removal of the left testicle in the 1960s.  The physician 
described the other conditions the veteran treated for and 
indicated the veteran took medication for impotence.  No 
other genital condition was noted.

The veteran underwent a VA examination in May 2001.  During 
this examination he explained he had epididymitis on the left 
with surgical removal of the left testicle during service.  
The examiner confirmed the veteran developed epididymitis on 
the left in 1964 and indicated it was thought the veteran had 
an arterial obstruction that caused severe pain and swelling.  
The examiner reported the veteran ultimately underwent 
surgery to remove the left testicle.  Clinical examination 
reflected the right testicle was nontender but markedly 
decreased in size, approximately the size of an olive.  There 
was no evidence of an inguinal hernia.  The penis was 
described as normal and the veteran denied a history of 
penile implant.  The veteran used testosterone patches.  He 
denied any problems with sex until 10 years prior to the 
examination.  The diagnosis was removal of the left testicle 
and epididymitis on the left. 

The veteran underwent a VA examination in August 2005 to 
assess the severity of his disability.  During this 
examination he explained that around 1995 he began feeling 
fatigued and his serum testosterone was low.  He also noticed 
he had small amount of body hair.  He indicated he began 
testosterone injections in 1995 and his energy improved.  In 
1997, he switched to a testosterone patch.  He described 
fatigue when he was not receiving a testosterone replacement.  
The veteran denied a history of venereal disease or 
recurrence of epididymitis.  

Clinical examination reflected a very faint and difficult to 
see scar on the left lower quadrant of the abdomen measuring 
approximately 3 centimeters.  The scar was nontender and did 
not have associated tissue loss or other activity.  The left 
testicle was absent in the scrotum.  The right testicle was 
described as low-normal size but otherwise unremarkable.  The 
penile size was within normal limits.  There was no evidence 
of discharge, unusual tenderness or lesions.  No 
lymphadenopathy was noted.  The hair distribution was that of 
a normal male pattern.  The assessment was service related 
left testicular removal.  The examiner explained the veteran 
was noted to have a low testosterone level in 1995 and 
complained of low energy and fatigue at that time and was 
treated with testosterone replacement.  The symptoms 
disappeared with treatment.  The veteran did not have 
erectile dysfunction or sexual problem initiation associated 
with the condition.  The examiner indicated the removal of 
the left testicle was the cause for the low testosterone 
level and the requirement for testosterone replacement.  The 
examiner explained it was likely that prior to 1995 the 
veteran was compensating with the right testicle; however, 
the deficiency became more apparent with age.  The examiner 
opined that without the removal of the left testicle the 
deficiency would have been less likely to be present.  The 
veteran would likely require treatment on a continuous basis.  
He related the left testicular condition had no effect on the 
right testicle. 

The veteran also presented testimony at a November 2004 Board 
hearing.  He testified that the left testicle was removed 
during service and he did not notice any problems with the 
right testicle until he was approximately 50 years old.  He 
described the problem as involving pulled muscles and having 
no energy.  The veteran testified that a doctor found his 
testosterone level was extremely low and he treated with 
testosterone shots.  The veteran indicated he now used a 
testosterone patch.  He denied any work being performed to 
determine the functionality of the right testicle.  The 
veteran indicated the VA examiner told him his right testicle 
was the size of a pea but did not comment on the 
functionality.  The veteran related the loss of the left 
testicle did not affect his marital relationship.  However, 
the veteran explained he had symptoms of impotence around 
1990 when he had trouble with the right testicle.  He 
explained he thought the impotence was normal but learned 
without medication it would be worse. 

In sum, only the left testis has been removed; the right 
testis is present and there is no evidence that it is 
nonfunctioning.  In fact, the August 2005 VA examiner found 
the veteran compensated for the loss of the left testicle 
with the right testicle.  While the veteran contends that the 
service-connected disorder has increased in severity and 
alleges the right testicle is essentially nonfunctional, as a 
layperson he is only competent to report observable symptoms 
- not clinical findings which are applied to VA's Schedule 
for Rating Disabilities.  Compare  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 
(1994).  Accordingly, an increased 30 percent evaluation is 
not warranted.  

In reaching its decision, the Board considered whether an 
increased rating under another Diagnostic Code would be 
appropriate. See Butts v. Brown, 5 Vet. App. 532, 538 
(1993)(finding the assignment of a particular Diagnostic Code 
is completely dependent on the facts of a particular case).  
However, the VA examinations demonstrated there was no 
abnormality of the penis with loss of erectile power to 
warrant a rating under Diagnostic Code 7522.  In fact, the 
May 2001 and August 2004 VA examinations described the penis 
as normal.  Although the records reflect the veteran had 
previously taken medication for impotence, during the August 
2005 VA examination, the veteran denied any problems with 
erectile dysfunction.  

Nor is there evidence of complete atrophy of both testes to 
warrant a rating under Diagnostic Code 7523.  While the VA 
examinations noted some atrophy of the right testis, the 
atrophy has not been described as complete.  There is also no 
evidence of chronic inflammation of the epididymis and 
testis, or epididymo-orchitis, to warrant a rating under 
Diagnostic Code 7525. See Dorland's Illustrated Medical 
Dictionary 627 (30th ed. 2003).

As such the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for referral for the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An initial compensable evaluation for surgical removal of the 
left testicle is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


